Citation Nr: 1517814	
Decision Date: 04/24/15    Archive Date: 05/04/15

DOCKET NO.  12-01 815	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to service connection for a sinus disorder, to include pansinusitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Casadei, Associate Counsel



INTRODUCTION

The Veteran had active service from August 1959 to June 1961. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.  This appeal was processed using the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  In evaluating this case, the Board has also reviewed the "Virtual VA" system to ensure a complete assessment of the evidence.

The issue on appeal was previously remanded by the Board in December 2013 for further evidentiary development of requesting outstanding post-service treatment records and to obtain a VA examination for the Veteran's sinus disorder.  This was accomplished, and the claim was readjudicated in a March 2014 Supplemental Statement of the Case (SSOC).  For this reason, the Board concludes that that the Board's remand orders have been substantially complied with, and it may proceed with a decision at this time.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).

Subsequent to the issuance of the March 2014 SSOC, the Veteran submitted additional evidence for which a waiver of initial RO consideration was provided in March 2015.


FINDINGS OF FACT

1.  The Veteran has currently diagnosed pansinusitis.

2.  A sinus disorder, to include pansinusitis, was not incurred in and is not otherwise related to service.

CONCLUSION OF LAW

The criteria for establishing service connection for a sinus disorder, to include pansinusitis, have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2014); 38 C.F.R. §§ 3.6, 3.102, 3.303, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

 Duties to notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000, VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate her claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims held that 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) also require VA to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.

Notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Pelegrini, 18 Vet. App. at 112.

The Veteran was notified by letter dated in April 2010 of the criteria for establishing service connection, the evidence required in this regard, and his and VA's respective duties for obtaining evidence.  This letter also notified him of how VA generally determines disability ratings, which was noted to include consideration of the impact on employment, and effective dates if service connection is granted.

Neither the Veteran nor his representative has alleged prejudice with respect to notice.  None is found by the Board.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009); Goodwin v. Peake, 22 Vet. App. 128 (2008); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Indeed, the above shows that VA's duty to notify has been more than satisfied.  The April 2010 letter predated the initial adjudication by the RO, who in this case is the AOJ, in July 2010.  All notice elements were fully addressed by it.  Nothing more was required.  

Pursuant to the duty to assist, VA is required to aid the claimant in the procurement of service treatment records and other pertinent treatment records, whether or not they are in Federal custody, as well as provide a medical examination and/or obtain a medical opinion when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159, 3.326(a).

The Board notes that this is a rebuilt claims folder.  As such, some information that was initially associated with the claims folder is no longer available.  Unfortunately, the Veteran's service treatment records (STRs) are incomplete.  While some of the Veteran's STRs have been associated with the claims file, the potential repositories for the Veteran's STRs no longer have any further documentation of the STRs.  As such, in cases where a veteran's service records are unavailable through no fault of the claimant, there is a heightened obligation to assist the claimant in the development of his case.  O'Hare v. Derwinski, 1 Vet. App. 365 (1991); Cuevas v. Principi, 3 Vet. App. 542, 548 (1992).  The heightened duty to assist in developing pertinent facts where service records are presumed destroyed includes the obligation to search for alternative records.  Moore v. Derwinski, 1 Vet. App. 401 (1991).  

Pursuant to the Board's December 2013 remand directive, the AOJ was asked to undertake appropriate development to obtain any outstanding, pertinent medical records.  Although additional STRs were not located, other private treatment records were associated with the claims on remand.  

Further, the Veteran was afforded a VA examination in February 2014 to assist in determining the etiology of the Veteran's sinus disorder.  The medical examiner who conducted the examination reviewed the claims file and interviewed the Veteran regarding his past and present relevant symptomatology.  After receiving this information, the medical examiner conducted a physical assessment and provided a diagnosis for the Veteran's sinus disorder.  The February 2014 etiology opinion for the Veteran's sinus disorder was supported by a clear rationale and discussed the evidence of record.  As this action resolved all questions necessary to adjudicate the Veteran's claim, the Board finds that the examination and medical opinion is adequate.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (defining adequacy with respect to medical examinations and opinions as those providing sufficient detail so that the Board can perform a fully informed evaluation of the claim). 

Significantly, neither the Veteran nor his representative has identified any further development necessary for a fair adjudication of the claim that has not been undertaken.  The record also does not indicate any such development.  Therefore, the Board finds that VA's duty to assist has been satisfied.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

As both the duty to notify and the duty to assist have been fulfilled, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

Service Connection-Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  The condition of pansinusitis is not a "chronic disease" listed under 38 C.F.R. § 3.309(a) (2014); therefore, the presumptive service connection provision of 38 C.F.R. 
§ 3.303(b) do not apply.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Generally, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996). 

In rendering a decision on appeal the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40   (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of the claims file.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  See Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).

A significant factor to be considered for any opinion is the accuracy of the factual predicate, regardless of whether the information supporting the opinion is obtained by review of medical records or lay reports of injury, symptoms and/or treatment, including by a veteran.  See Harris v. West, 203 F.3d 1347, 1350-51 (Fed. Cir. 2000) (examiner's opinion based on accurate lay history deemed competent medical evidence in support of the claim); Kowalski v. Nicholson, 19 Vet. App. 171, 177   (2005) (holding that a medical opinion cannot be disregarded solely on the rationale that the medical opinion was based on history given by the veteran); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an inaccurate factual basis).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Service Connection for a Sinus Disorder

The Veteran contends that he had symptoms of sinus problems in service, and that he currently has a sinus condition that is related to his occupational duties during active service.

Initially, the Board finds that the Veteran has a current diagnosis of pansinusitis.  The medical evidence of record documents a diagnosis of pansinusitis.  In March 2004, the Veteran was afforded a Computed Tomography (CT) scan at a private facility.  This scan revealed an inflammation of the Veteran's sinuses, and it was at this time that he was diagnosed with pansinusitis.

Next, the Board finds that the Veteran's incomplete STRs are absent for any complaints, diagnoses, or treatment for a sinus condition while in-service.  Specifically, page 2 (the only page of record) of the June 1961 service separation examination report was absent for any diagnoses of a sinus disorder, and there was no in-service treatment record documenting sinus injury or disease in-service.  Further, the June 1961 report of medical history, completed by the Veteran at service separation, notes that he specifically checked "no" as to having ear, nose, or throat trouble or sinusitis.

While the available STRs do not document a sinus condition, the Board is cognizant of the Veteran's contentions that he had sinus symptoms in service.  In his original January 2010 claim, the Veteran noted that his sinus condition began while hospitalized at the Fort Dix, N.J. Medical Center in 1960, during active duty. Although the Veteran as a lay person has not been shown to be capable of making medical conclusions, he is competent to report that he endures sinus problems. Moreover, as the Veteran's STRs are incomplete, the Board must proceed with the understanding that the Veteran had some sinus symptoms in service.  See Buchanan v. Nicholson, 451 F. 3d 1331, 1336-37 (Fed. Cir. 2006) (held that the Board may not find that a claimant's report of in-service symptoms lacked credibility solely because there was no objective medical evidence corroborating those symptoms at the time).

The Veteran was afforded a VA examination in February 2014 to assist in determining the etiology of the Veteran's sinus disorder.  During the evaluation, the Veteran stated that during his military service in 1960 he had a fever and sinus condition and was hospitalized for four days.  He completed his military service, and stated that he had no further medical visit or treatment in service for a sinus condition.  The Veteran reported that he continued to have sinus symptoms which were manifested by pressure on his face and forehead, but was not diagnosed with sinusitis until 2004 when he had CT scan.  A physical examination was performed by the February 2014 VA examiner and the Veteran was diagnosed with chronic sinusitis.  The examiner then opined that the Veteran's sinus disorder was less likely than not incurred in or caused by service.  In support of this opinion, the examiner reasoned that the Veteran was a tobacco smoker for about 18 years until around 1975.  He had an active life raising five children, worked as police officer, and ran his own cab service.  Further, the examiner noted that, although the Veteran stated that he continued to have a sinus condition after service, he did not have a medical visit or work up until 2004 when he had a CT scan showing sinusitis, more than 40 after service separation.  

The Board finds the February 2014 VA medical opinion to be highly probative on the question of whether the Veteran's sinusitis was incurred in or was otherwise related to his service.  The examiner reviewed the claims file, to include the lay statements of record, and provided a medical opinion support by a well-reasoned rationale, which the Board finds to be consistent with the medical evidence of record.

Further, the Board has reviewed and considered the Veteran's statements regarding persistent and recurring symptoms of a sinus disorder since service; however, the Board finds that these statements are inconsistent with, and outweighed by, other evidence of record.  For example, although the Veteran maintains that he had experienced symptoms of a sinus disorder in service and following service separation, the June 1961 report of medical history, completed by the Veteran at service separation, shows that he specifically checked "no" as to having ear, nose, or throat trouble or sinusitis.  The Board places more probative value upon the contemporaneous service medical record in 1961 than the Veteran's statements regarding the presence of symptoms made pursuant to his claim for VA compensation purposes.  Curry v. Brown, 7 Vet. App. 59 (1994) (noting that contemporaneous evidence has greater probative value than history as reported by the veteran).

Moreover, post-service treatment records reveal that the Veteran was first diagnosed with pansinusitis in 2004, more than 40 years after service separation. See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (holding that a lengthy period without medical complaints about a condition can be considered as a factor in resolving a claim).  Post-service treatment records also do not reveal any reports by the Veteran that his sinus problems had their onset in service or were otherwise related to service.

The Board acknowledges that symptoms, not treatment, are the essence of any evidence of persistent symptomatology (Savage v. Gober, 10 Vet. App. 488, 496 (1997)); here, however, the Veteran filed another claim for service connection, but did not mention a sinus disability at any time prior to the January 2010 claim. Significantly, in January 1999, the Veteran filed a service connection claim for hearing loss.  The Veteran did not report a sinus disorder or sinus symptomatology in the January 1999 claim for service connection.  This evidence supports the finding that there was no pertinent sinus symptomatology at that time.

While inaction regarding filing a claim is not necessarily indicative of the absence of symptomatology, where, as here, a veteran takes action regarding other claims, it becomes reasonable to expect that the Veteran is presenting all issues for which he is experiencing symptoms that he believes are related to service.  In other words, the Veteran demonstrated that he understood the procedure for filing a claim for VA disability compensation, and he followed that procedure in other instances where he believed he was entitled to those benefits.  In such circumstances, it is more reasonable to expect a complete reporting than for certain symptomatology to be omitted.  Thus, the Veteran's inaction regarding a claim for a sinus disorder, when viewed in the context of his action regarding another claim for compensation, may reasonably be interpreted as indicative of the Veteran's belief that he did not sustain a sinus injury or disease in service, and a lack of sinus symptomatology at the time he filed the other claim.  For these reasons, the Board finds that the Veteran's statements regarding persistent symptoms relating to a sinus disability not credible.

The Board has also considered the Veteran's statements that his current sinus disorder is related to service.  As a lay person, the Veteran does not have the requisite medical knowledge, training, or experience to be able to render a competent medical opinion regarding the cause of the medically complex disorder of sinusitis.  See Kahana v. Shinseki, 24 Vet. App. 428, 437 (2011) (recognizing ACL injury is a medically complex disorder that required a medical opinion to diagnose and to relate to service).  Sinusitis is a medically complex disease process because of its multiple possible etiologies, requires specialized testing to diagnose, and manifest symptomatology that may overlap with other disorders.  Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (holding that rheumatic fever is not a condition capable of lay diagnosis).  Accordingly, regarding the etiology of the Veteran's diagnosed sinusitis, the Board affords more probative weight to the February 2014 VA medical opinion than to the Veteran's statements.  

For these reasons, the Board finds that the Veteran's current sinus disorder, diagnosed as pansinusitis, was not incurred in and is not otherwise related to service.  It is reiterated that although the Veteran believes there is an in-service etiology, the February 2014 VA medical examiner's opinion was negative in this regard.  In sum, the Board finds that the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for a sinus disorder, to include pansinuitis.  The doctrine of reasonable doubt thus is not applicable, and the claim is denied.


ORDER

Service connection for a sinus disorder, to include pansinusitis, is denied. 




____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


